DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 31, 2022 has been entered. Claim 1, 6-7, 9-11, 14-16, 18, 20-29 are pending in the application. Claims 7, 9-11, 14-16, 18, and 20 are withdrawn as directed to an unelected invention or species. Examiner notes that new claims 25 and 26 appears to be directed to non-elected species D directed to broken elongate bodies and are therefore withdrawn. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed January 05, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6, 21-24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cleek (2014/0271775) in view of Gemborys (US 2016/0038648).
Regarding claim 1, Cleek discloses a balloon catheter (device of Fig 1), the balloon catheter comprising: a balloon (120, Fig 1) having a plurality of elongate bodies (110, Fig 1) on an outer surface of the balloon (Para 0081, lines 1-9), the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes (Para 0085 and See Fig 19D; Paclitaxel is water-insoluble as described in Para 0008); the plurality of elongate bodies including fixed-side elongate bodies (See annotated Fig. 19D below) that are fixed to an outer surface side of the balloon and top-side elongate bodies (See annotated Fig. 19D below) that are bent or broken from the fixed-side elongate bodies (Oxford dictionary defines bent as “to deviate from a straight line in a specified direction”, therefore, the elongate bodies seen in Fig. 19D can be interpreted as bent since they aren’t exactly straight along the entire length; Additionally, since they are bent they create an angle at least greater than 0 degrees.), the top-side elongate bodies being continuous with the fixed-side elongate bodies (See annotated Fig 19D below), the outer surface side of the balloon includes, an outer surface of a coating layer (“particle coating”) formed on the outer surface of the balloon (Para 0083), the outer surface of the balloon (100, Fig 1), and an inside of the coating layer formed on the outer surface of the balloon (Para 0083; Since there is a coating on the balloon then there exists and inside and outer portion of the coating), and wherein the plurality of elongate bodies include first elongate bodies extending from the outer surface of the coating layer (Para 0083, lines 11-14) , second elongate bodies extending from the outer surface of the balloon (Para 0081, lines 11-16; the crystal extend or are embedded into the surface), and third elongate bodies extending from the inside of the coating layer (Para 0081, lines 11-16; if the crystal extending from the coating layer also extend into the surface of the balloon, then at least a portion of the crystal pass through the coating completely and thus that portion going through and extending from the coating extends from the inside of the coating layer).
Cleek is silent regarding the balloon having an overlapping portion where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state; Attorney Docket No.Page 3the plurality of elongate bodies having the fixed-side elongate bodies and the top- side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; the plurality of elongate bodies in the overlapping portion include the fixed- side elongate bodies that are fixed to the outer surface side of the balloon and the top- side elongate bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies; and wherein the plurality of elongate bodies includes elongate bodies having an angle of the longitudinal axis of the top-side elongate bodies relative to the longitudinal axis of the fixed-side elongate bodies between 30 degrees and 150 degrees.
Gemborys teaches a balloon catheter (20, Fig 1) comprising a balloon (20, Fig 1) having a plurality of elongate bodies (crystals of the drug 26 as described in Para 0008) on an outer surface of the balloon (Para 0070, lines 1-7), the balloon having an overlapping portion (portions 52, 54, 56, 58, 60, Fig 5) where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state (See Fig 5 and Para 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by Cleek to have overlapping portions as taught by Gemborys to facilitate the insertion of the balloon into a vein or artery (Para 0072). The modified invention would meet the limitation of “Attorney Docket No. the plurality of elongate bodies having the fixed-side elongate bodies and the top-side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; all of the plurality of elongate bodies in the overlapping portion include the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with the fixed-side elongate bodies, and the plurality of elongate bodies in an area other than the overlapping portion include a bend at a point between the top-side elongate bodies and fixed-side elongate bodies” since all of the elongate bodies would have the bend as shown in Fig 19D of Cleek.
The modified invention of Cleek and Gemborys disclose all of the elements of the invention as discussed above, however, it is silent regarding the top-side elongate bodies having a longitudinal axis that are different than a longitudinal axis of the fixed-side elongate bodies; and wherein the plurality of elongate bodies includes elongate bodies having an angle of the longitudinal axis of the top-side elongate bodies relative to the longitudinal axis of the fixed-side elongate bodies between 30 degrees and 150 degrees.
However, Cleek teaches the projecting angle of the elongate body of a crystal is a condition which is selected to ensure adequate attachment during the medical procedure but also allow detachment upon tissue contact ([0020], [0021]). Further, the instant specification in Para 0066 states that any bending angle over 0 degrees would provide the intended result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending angle of the elongate bodies to be between 30 degrees and 150 degrees as Applicant has not disclosed the specific claimed narrow range to have particular criticality, Cleek teaches the angle is a condition which is known to impact proper attachment and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   Thus, the elongate bodies having an angle greater than 0 degrees as disclosed by Cleek would be expected to perform identical to the elongate bodies in with claimed angle range of 30-150 degrees; the narrower range of 30-150 degrees having no particular criticality.


    PNG
    media_image1.png
    165
    509
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Cleek and Gemborys discloses the top-side elongate bodies are continuous from the fixed-side elongate bodies, with a bent portion arranged between each of the fixed-side elongate bodies and the top-side elongate bodies (See annotated Fig 19D above; the elongate bodies seen in Fig. 19D can be interpreted as bent since they aren’t exactly straight along the entire length between the fixed side and top side).
Regarding claim 6, the modified invention of Cleek and Gemborys discloses the water- insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus (Para 0085 -Cleek).
Regarding claim 21, the modified invention of Cleek and Gemborys discloses the coating layer (“particle coating”; Para 0083 -Cleek) formed on the outer surface of the balloon is a drug-containing coating layer (As described in Para 0083 of Cleek, the particle coating comprises crystals that project from it and the crystals are a drug as described in Para 0085; thus the coating is drug-containing), and wherein the balloon of the balloon catheter includes a hollow cylindrical straight portion and tapered portions on both sides of the hollow cylindrical straight portion (See annotated Fig 1 of Cleek below), and the drug-containing coating layer is formed on at least an entirety of the hollow cylindrical straight portion of the balloon (Para 0081, lines 9-11 -Cleek).

    PNG
    media_image2.png
    183
    427
    media_image2.png
    Greyscale

Regarding claim 22, the modified invention of Cleek and Gemborys discloses the plurality of elongate bodies (110, Fig 1 -Cleek) in the overlapping portion (portions 52, 54, 56, 58, 60, Fig 5 -Gemborys) including the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent from the fixed-side elongate bodies are not exposed to an exterior in the deflated state of the balloon (Para 0072, lines 21-30 –Gemborys).
Regarding claim 23, Cleek discloses a balloon catheter (device of Fig 1), the balloon catheter comprising: a balloon (120, Fig 1) having a plurality of elongate bodies (110, Fig 1) on an outer surface of the balloon (Para 0081, lines 1-9), the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes (Para 0085 and See Fig 19D; Paclitaxel is water-insoluble as described in Para 0008); the plurality of elongate bodies including fixed-side elongate bodies (See annotated Fig. 19D below) that are fixed to an outer surface side of the balloon and top-side elongate bodies (See annotated Fig. 19D below) that are bent or broken from the fixed-side elongate bodies (Oxford dictionary defines bent as “to deviate from a straight line in a specified direction”, therefore, the elongate bodies seen in Fig. 19D can be interpreted as bent since they aren’t exactly straight along the entire length), the top-side elongate bodies being continuous with the fixed-side elongate bodies (See annotated Fig 19D below), the outer surface side of the balloon includes, an outer surface of a drug- containing coating layer (“particle coating”) formed on the outer surface of the balloon  (As described in Para 0083 of Cleek, the particle coating comprises crystals that project from it and the crystals are a drug as described in Para 0085; thus the coating is drug-containing), the outer surface of the balloon (100, Fig 1), and an inside of the drug-containing coating layer formed on the outer surface of the balloon (Para 0083; Since there is a coating on the balloon then there exists and inside and outer portion of the coating), and wherein the plurality of elongate bodies include first elongate bodies extending from the outer surface of the drug-containing coating layer (Para 0083, lines 11-14), second elongate bodies extending from the outer surface of the balloon (Para 0081, lines 11-16; the crystal extend or are embedded into the surface), and third elongate bodies extending from the inside of the drug-containing coating layer (Para 0081, lines 11-16; if the crystal extending from the coating layer also extend into the surface of the balloon, then at least a portion of the crystal pass through the coating completely and thus that portion going through and extending from the coating extends from the inside of the coating layer)
Cleek is silent regarding Attorney Docket No. Page 10the balloon having an overlapping portion where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state; the plurality of elongate bodies having the fixed-side elongate bodies and the top- side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; and the plurality of elongate bodies in the overlapping portion being only the fixed- side elongate bodies that are fixed to the outer surface side of the balloon and the top- side elongate bodies that are bent or broken from the fixed-side elongate bodies, and wherein the elongate bodies in the overlapping portion are not exposed to an exterior in the deflated state of the balloon and wherein the top-side elongate bodies having a longitudinal axis that are different than a longitudinal axis of the fixed-side elongate bodies, and wherein the plurality of elongate bodies includes elongate bodies having an angle of the longitudinal axis of the top-side elongate bodies relative to the longitudinal axis of the fixed-side elongate bodies between 30 degrees and 150 degrees.
Gemborys teaches a balloon catheter (20, Fig 1) comprising a balloon (20, Fig 1) having a plurality of elongate bodies (crystals of the drug 26 as described in Para 0008) on an outer surface of the balloon (Para 0070, lines 1-7), the balloon having an overlapping portion (portions 52, 54, 56, 58, 60, Fig 5) where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state (See Fig 5 and Para 0072), and wherein the elongate bodies in the overlapping portion are not exposed to an exterior in the deflated state of the balloon (Para 0072, lines 21-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by Cleek to have overlapping portions as taught by Gemborys to facilitate the insertion of the balloon into a vein or artery (Para 0072). The modified invention would meet the limitation of “the plurality of elongate bodies having the fixed-side elongate bodies and the top- side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; and the plurality of elongate bodies in the overlapping portion being only the fixed- side elongate bodies that are fixed to the outer surface side of the balloon and the top- side elongate bodies that are bent or broken from the fixed-side elongate bodies” since all of the elongate bodies would have the bend as shown in Fig 19D of Cleek.
The modified invention of Cleek and Gemborys disclose all of the elements of the invention as discussed above, however, it is silent regarding the top-side elongate bodies having a longitudinal axis that are different than a longitudinal axis of the fixed-side elongate bodies; and wherein the plurality of elongate bodies includes elongate bodies having an angle of the longitudinal axis of the top-side elongate bodies relative to the longitudinal axis of the fixed-side elongate bodies between 30 degrees and 150 degrees.
However, Cleek teaches the projecting angle of the elongate body of a crystal is a condition which is selected to ensure adequate attachment during the medical procedure but also allow detachment upon tissue contact ([0020], [0021]). Further, the instant specification in Para 0066 states that any bending angle over 0 degrees would provide the intended result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending angle of the elongate bodies to be between 30 degrees and 150 degrees as Applicant has not disclosed the specific claimed narrow range to have particular criticality, Cleek teaches the angle is a condition which is known to impact proper attachment and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   Thus, the elongate bodies having an angle greater than 0 degrees as disclosed by Cleek would be expected to perform identical to the elongate bodies in with claimed angle range of 30-150 degrees; the narrower range of 30-150 degrees having no particular criticality.

    PNG
    media_image1.png
    165
    509
    media_image1.png
    Greyscale

Regarding claim 24, A balloon catheter (device of Fig 1), the balloon catheter comprising: a balloon (120, Fig 1) having a plurality of elongate bodies (110, Fig 1) on an outer surface of the balloon (Para 0081, lines 1-9), and the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes (Para 0085 and See Fig 19D; Paclitaxel is water-insoluble as described in Para 0008); the plurality of elongate bodies including fixed-side elongate bodies (See annotated Fig. 19D below) that are fixed to an outer surface side of the balloon and top-side elongate bodies that are bent or broken from the fixed-side elongate bodies (Oxford dictionary defines bent as “to deviate from a straight line in a specified direction”, therefore, the elongate bodies seen in Fig. 19D can be interpreted as bent since they aren’t exactly straight along the entire length; Additionally, since they are bent they create an angle at least greater than 0 degrees.), the top-side elongate bodies being continuous with the fixed-side elongate bodies (See annotated Fig 19D below), the outer surface side of the balloon includes an outer surface of a coating layer (“particle coating”) formed on the outer surface of the balloon (Para 0083), the outer surface of the balloon (100, Fig 1), and an inside of the coating layer formed on the outer surface of the balloon (Para 0083; Since there is a coating on the balloon then there exists and inside and outer portion of the coating), and wherein the plurality of elongate bodies include first elongate bodies extending from the outer surface of the coating layer (Para 0083, lines 11-14), second elongate bodies extending from the outer surface of the balloon (Para 0081, lines 11-16; the crystal extend or are embedded into the surface), and third elongate bodies extending from the inside of the coating layer (Para 0081, lines 11-16; if the crystal extending from the coating layer also extend into the surface of the balloon, then at least a portion of the crystal pass through the coating completely and thus that portion going through and extending from the coating extends from the inside of the coating layer). 
Cleek is silent regarding the outer surface of the balloon being smooth and non-porous; the balloon having an overlapping portion where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state; the plurality of elongate bodies having the fixed-side elongate bodies and the top- side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; the plurality of elongate bodies in the overlapping portion include the fixed- side elongate bodies that are fixed to the outer surface side of the balloon and the top- side elongate bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies
Cleek in an alternate embodiment teaches a balloon catheter, the balloon catheter comprising: a balloon having a plurality of elongate bodies (“paclitaxel crystals comprising high aspect ratio habits”) on an outer surface of the balloon, the outer surface of the balloon being smooth and non-porous (Para 0100, Para 0104, Para 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the balloon to be smooth and non-porous since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
The modified invention of Cleek discloses all of the elements of the invention as discussed above, however, it is silent regarding the balloon having an overlapping portion where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state; the plurality of elongate bodies having the fixed-side elongate bodies and the top- side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; the plurality of elongate bodies in the overlapping portion include the fixed- side elongate bodies that are fixed to the outer surface side of the balloon and the top- side elongate bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies.
Gemborys teaches a balloon catheter (20, Fig 1) comprising a balloon (20, Fig 1) having a plurality of elongate bodies (crystals of the drug 26 as described in Para 0008) on an outer surface of the balloon (Para 0070, lines 1-7), the balloon having an overlapping portion (portions 52, 54, 56, 58, 60, Fig 5) where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state (See Fig 5 and Para 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by Cleek to have overlapping portions as taught by Gemborys to facilitate the insertion of the balloon into a vein or artery (Para 0072). The modified invention would meet the limitation of “the plurality of elongate bodies having the fixed-side elongate bodies and the top-side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; all of the plurality of elongate bodies in the overlapping portion include the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with the fixed-side elongate bodies, and the plurality of elongate bodies in an area other than the overlapping portion include a bend at a point between the top-side elongate bodies and fixed-side elongate bodies” since all of the elongate bodies would have the bend as shown in Fig 19D of Cleek.
Regarding claim 27, The modified invention of Cleek and Gemborys disclose all of the elements of the invention as discussed above, however, it is silent regarding the top-side elongate bodies are continuous with the fixed-side elongate bodies, the top-side elongate bodies have a longitudinal axis that is different than a longitudinal axis of the fixed-side elongate bodies: and the plurality of elongate bodies include elongate bodies having an angle of the longitudinal axis of the top-side elongate bodies relative to the longitudinal axis of the fixed-side elongate bodies between 30 degrees and 150 degrees.
However, Cleek teaches the projecting angle of the elongate body of a crystal is a condition which is selected to ensure adequate attachment during the medical procedure but also allow detachment upon tissue contact ([0020], [0021]). Further, the instant specification in Para 0066 states that any bending angle over 0 degrees would provide the intended result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending angle of the elongate bodies to be between 30 degrees and 150 degrees as Applicant has not disclosed the specific claimed narrow range to have particular criticality, Cleek teaches the angle is a condition which is known to impact proper attachment and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   Thus, the elongate bodies having an angle greater than 0 degrees as disclosed by Cleek would be expected to perform identical to the elongate bodies in with claimed angle range of 30-150 degrees; the narrower range of 30-150 degrees having no particular criticality.
Regarding claim 28, the modified invention of Cleek and Gemborys discloses the water- insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus (Para 0085 -Cleek).
Regarding claim 29, The modified invention of Cleek and Gemborys disclose all of the elements of the invention as discussed above, however, it is silent regarding the plurality of elongate bodies includes elongate bodies having an angle of a longitudinal axis of the top-side elongate bodies relative to a longitudinal axis of the fixed-side elongate bodies between 30 degrees and 150 degrees.
However, Cleek teaches the projecting angle of the elongate body of a crystal is a condition which is selected to ensure adequate attachment during the medical procedure but also allow detachment upon tissue contact ([0020], [0021]). Further, the instant specification in Para 0066 states that any bending angle over 0 degrees would provide the intended result. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending angle of the elongate bodies to be between 30 degrees and 150 degrees as Applicant has not disclosed the specific claimed narrow range to have particular criticality, Cleek teaches the angle is a condition which is known to impact proper attachment and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   Thus, the elongate bodies having an angle greater than 0 degrees as disclosed by Cleek would be expected to perform identical to the elongate bodies in with claimed angle range of 30-150 degrees; the narrower range of 30-150 degrees having no particular criticality.
Response to Arguments
	Applicant’s arguments regarding Cleek not disclosing the angle range of 30-150 degrees have been fully considered but are not persuasive. As outlined above, while Cleek is silent on a specific angle range, it teaches that the elongate bodies can have a bend. This means that the elongate bodies have an angle greater than 0. Per applicant’s specification in paragraph 0066, any angle greater than 0 would have the same result. Therefore, there is no criticality in the narrow angle range of 30-150 degrees, and one of ordinary skill in the art would expect the invention of Cleek to perform the same as the claimed invention. 
	Applicant’s argument regarding Cleek teaching away from a smooth and non-porous outer surface of the balloon have been fully considered but are not persuasive. As highlighted above, Cleek teaches an alternate embodiment wherein elongate bodies (“paclitaxel crystals comprising high aspect ratio habits”) the outer surface of the balloon is smooth and non-porous in Para 0105. Cleek does not explicitly teach that the elements of particular embodiments cannot be combined, therefore, Cleek does not teach away from a smooth and non-porous outer surface of the balloon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/
Examiner, Art Unit 3783               
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783